By the Court.
The intention of the legislature, and our own views in demanding the certificates of counsel in several *instances, by our rules for regulating the practice, were *124] that improper delays might be obviated, by throwing a personal responsibility on respectable gentlemen of the posses-But that object could never be attained, if the certificates sion. were to depend on mere information of facts, not agreed to by the sitting justices, nor admitted by the adverse counsel, nor within the knowledge of the person subscribing the certificate. Though the law is silent in this particular, we are decisively of opinion, that every appeal, resting upon facts not apparent on the record, should be made, sitting the Circuit Court, and the certificate then signed by counsel. The litigated matters are then fresh in the recollection both of the court and counsel, and can be truly stated. If the counsel differ in their statements, the same may be corrected by the court, according to the real circumstances of the case. — The certificate in this instance comes too late and the appeal must be dismissed.